DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 04/23/2020 for application number 16/856,653.  
Claims 1-18 are presented for examination.  Claims 1, 7, and 13 are independent claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Certified copy has been received for the foreign priority Application No. CN201910340630.6 filed on 04/25/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se.  

Claims 13-18 recite a “non-transient computer-readable storage medium” having stored computer programs thereon.  In specification page 1, lines 29-30, it indicates that a non-transient computer-readable storage medium having stored computer programs thereon which, when executed by a processor, implement steps of the method.  However, the specification did not define what is considered as “non-transient computer-readable storage medium”.
According to MPEP 2111, claim terms and phrases must be given their broadest reasonable interpretation in light of specification.  Thus, the phrase “non-transient computer-readable storage medium” will be reasonably interpreted as a medium including signals.  Signal, a form of energy, does not fall within one of the four statutory classes of 35 U.S.C. §101.  Thus, claims 13-18 are directed to a nonstatutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. (US 2012/0060121 A1 hereinafter Goldberg).

Regarding Claim 1, Goldberg teaches a method of displaying ([0039] a process for presenting content items to a user; process occurs at a client device, on a client application that permits the user to interact with server system via feed reader user interface), comprising: 
receiving a content viewing instruction ([0039] a process for presenting content items to a user; permits the user to interact with server system via feed reader user interface; [0046]-[0047] fig. 3A is a screenshot of a web browser's user interface presenting a web page that displays a feed reader user interface; “Sports” label selected by the user (i.e., content viewing instruction));  
acquiring content data from a plurality of content providers in response to the content viewing instruction ([0047] user interface includes an ordered list of content items associated with a selected label; “Sports” label selected by the user; [0049] all ; and 
displaying the content data from the plurality of content providers on a display interface in a form of stitched segments ([0047] user interface includes an ordered list of content items associated with a selected label; “Sports” label selected by the user; [0049] all items in ordered list 310, including items 312, 314, and 315, displayed in compact format; it includes the source (i.e., content provider), headline, and timestamp for each item. See fig. 3A - it shows the content data (such as 324, 314, 315, etc.) from a plurality of content providers displayed in the form of stitched segments).  

As to dependent Claim 4, Goldberg teaches all the limitations of Claim 1.  Goldberg further teaches wherein triggering a content switching instruction on the display interface corresponding to a current segment of the stitched segments; and displaying the content data of other segments of the stitched segments on the display interface ([0052] user select another item/ second item (i.e., content switching instruction);  fig. 3C shows the result of this user action;  the selected item 360 (corresponding to item 314 in compact format in fig. 3A) appears in expanded format; other items, including first item 312 (corresponding to item 340 in expanded format in fig. 3B) are displayed in compact format - thus, displaying the content data of other segments of the stitched segments.  See figs. 3A-3C).  

Claims 7 and 10 are device claims that are corresponding to the method claims 1 and 4 respectively and therefore, rejected for the same reasons.  Goldberg further teaches a display device, comprising: a processor; and a memory for storing instructions executable by the processor ([0035] a user interfaces with the server system and views content items at a client system or device; the client system includes a computer and it includes one or more processors; memory; [0012] one or more programs stored in the memory and configured for execution by the one or more processors).

Claim 13 and 16 are medium claims that are corresponding to the method claims 1 and 4 respectively and therefore, rejected for the same reasons.  Goldberg further teaches a non-transient computer-readable storage medium having stored computer programs thereon which, when executed by a processor, causes the processor to perform the method ([0013] computer readable storage medium stores one or more programs configured to be executed by a computer system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 8-9, 11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2012/0060121 A1 hereinafter Goldberg).

As to dependent Claim 2, Goldberg teaches all the limitations of Claim 1.  Goldberg further teaches wherein each segment of the stitched segments corresponds to one content provider and displaying the content data from the plurality of content providers on the display interface in the form of stitched segments further comprises: displaying a preset amount of content data in each segment of the stitched segments on the display interface ([0049] all items in ordered list 310, including items 312, 314, and 315, displayed in compact format; for example, the compact format display for item 312 includes “Sports Source 1,” “Sports Headline 1,” and “Timestamp 1,” all displayed on the same line of ordered list 310; the compact format might include a brief portion of the content could be displayed next to the headline - thus, displaying a preset amount of content data in each segment.  See fig. 3A).  

As to dependent Claim 3, Goldberg teaches all the limitations of Claim 2.  Goldberg further teaches wherein triggering a content loading instruction on the display interface corresponding to a current segment of the stitched segments; and extending the current segment to display more content data than the preset amount of content data ([0051] as shown in fig. 3B, a selected content item (i.e., triggering a content loading instruction) 340 is displayed in expanded format; it displays the headline and source in larger type than in the compact format, followed by the 

As to dependent Claim 5, Goldberg teaches all the limitations of Claim 1.  Goldberg further teaches wherein triggering a login instruction on the display interface corresponding to a current segment of the stitched segments; acquiring a login page from a data interface corresponding to a content provider for a user to enter login information; and saving a user identity token sent by the content provider through the data interface if login is successful ([0092] upon receiving a request, server checks to see whether a login cookie, creating by previously logging in to the feed reader system, containing a user ID was received with the request; if no login cookie was received, server sends client computer a redirect to a login web page (i.e., login page for content provider), from which the user may log in to the feed reader; once the user has logged in to the feed reader, the user may select a bookmark and thereby initiate process; if a login cookie was received, server compares the token in the request to a stored token associated with the user; token 688 stored in user preferences table; if the received token is consistent with the stored token, server proceeds to identify a set of content items for the requesting user).  

Claims 8-9 and 11 are device claims that are corresponding to the method claims 2-3 and 5 respectively and therefore, rejected for the same reasons.  

Claims 14-15 and 17 are medium claims that are corresponding to the method claims 2-3 and 5 respectively and therefore, rejected for the same reasons.  

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Simpson (US 2015/0180944 A1).

As to dependent Claim 6, Goldberg teaches all the limitations of Claim 1.  However, Goldberg fails to expressly teach wherein acquiring reading behavior data of a user for an application within a content information aggregation stream and/or a terminal; and adjusting a displaying sequence of the content data of the plurality of content providers on the display interface according to the reading behavior data. 
In the same field of endeavor, Simpson teaches a method for highly efficient and parallel data transfer and display includes employing an aggregation server to receive and filter multiple Internet data feeds and displaying each data segment in an interactive stacked ticker display on the remote computing device (see Abstract) wherein acquiring reading behavior data of a user for an application within a content information aggregation stream and/or a terminal; and adjusting a displaying sequence of the content data of the plurality of content providers on the display interface according to the reading behavior data ([0036] fig. 5 illustrates method for highly efficient parallel data transfer; receiving a plurality of Internet data sets on a server; receiving user preferences; the user preferences compiled from a user login to an account hosted by the server; the filtering of the Internet data invoke dynamic criteria 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein acquiring reading behavior data of a user for an application within a content information aggregation stream and/or a terminal; and adjusting a displaying sequence of the content data of the plurality of content providers on the display interface according to the reading behavior data, as taught by Simpson into Goldberg.  Doing so would be desirable because it would allow to provide information that is relevant, interesting, and/or necessary to deliver to a particular user (Simpson [0003]), thereby enhancing user experience.   

Claim 12 is a device claim that is corresponding to the method claim 6 and therefore, rejected for the same reasons.  

Claim 18 is a medium claim that is corresponding to the method claim 6 and therefore, rejected for the same reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Young et al. (US 2013/0332960 A1) discloses in fig. 9 a user sign in prompt displayed by the video player as a channel in accordance with one embodiment. In one embodiment, a user sign in prompt 902 is displayed as a channel while at the channel level and/or the video level. In response to receiving the focus on this prompt and then receiving a selection from the directional controller, the video player displays sign in window into which the user can input their logon credentials (e.g., user name and password) to sign in to their account. After signing in, the user interface can be customized for the user. For example, the videos displayed in the row of video previews 904 are those associated with the user's account (see [0059]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143